 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL MURPHY COSTON,                           Case No. 1:17-cv-00765-JDP
12                        Plaintiff,
                                                     ORDER GRANTING DEFENDANTS’
13            v.                                     MOTION TO STRIKE
14   MAJIAD RAHIMIFAR and AHMED
     MUSHTAQ,
15                                                   ECF No. 54
                          Defendants.
16

17

18

19            Defendant Rhamifar moves to strike plaintiff’s second amended complaint, ECF No. 52,
20   which was filed without leave of the court or consent of the parties, in violation of Rule 15(a) of
21   the Federal Rules of Civil Procedure. For good cause shown, defendant Rahimifar’s motion is
22   granted. ECF No. 54. The clerk is directed to strike the July 25, 2019, second amended
23   complaint. ECF No. 52.
24
     IT IS SO ORDERED.
25

26
     Dated:        August 12, 2019
27                                                      UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3   No. 204

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
